83793: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25783: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83793


Short Caption:LAS VEGAS POLICE PROTECTIVE ASS'N, INC. VS. DIST. CT. (TRAVERS)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A832601Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:ParraguirreCase Status:En Banc Reconsider Filed


Replacement:None for Chief Justice ParraguirrePanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Police Protective Association, Inc.David J. RogerAnthony P. Sgro
							(Sgro & Roger)
						Jennifer V. Willis Arledge
							(Sgro & Roger)
						


Real Party in InterestJordan TraversAdam Levine
							(Law Office of Daniel Marks)
						


Real Party in InterestLas Vegas Metropolitan Police DepartmentNicholas D. Crosby
							(Marquis Aurbach Coffing)
						


RespondentNancy L. Allf


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


11/17/2021Filing FeeFiling fee paid. E-Payment $250.00 from Jennifer V. Willis Arledge. (SC)


11/17/2021Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)21-33083




11/17/2021OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


11/17/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-33084




11/17/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-33085




11/17/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-33086




12/23/2021Order/ProceduralFiled Order/Answer Writ Petition.  Real Parties in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-36585




01/12/2022Petition/WritFiled Real Party In Interest Jordan Travers' Answering Brief. (SC)22-01325




01/18/2022Petition/WritFiled Real Party in Interest Las Vegas Metropolitan Police Department's Answering Brief. (SC)22-01701




02/02/2022MotionFiled Petitioner's Motion to Extend Time to File Reply. (SC)22-03595




02/11/2022Order/ProceduralFiled Order Granting Motion.  Petitioner's motion for an extension of time to file a reply in support of the petition is granted.  Petitioner shall have until February 15, 2022, to file and serve the reply.  (SC)22-04694




02/15/2022Petition/WritFiled Reply to Answer to Petition. (Appellant's Reply Brief) (SC)22-05067




08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25218




08/18/2022Opinion/DispositionalFiled Authored Opinion. "Petition denied." Before: Hardesty/Stiglich/Herndon. Author: Stiglich, J. Majority: Hardesty/Stiglich/Herndon. 138 Nev. Adv. Opn. No. 59. SNP22-JH/LS/DH. (SC).22-25783




09/06/2022Filing FeeRehearing Filing Fee Paid. $150.00 from Karla Llamas.  E-Payment Ref. no. 22090634480525. (SC)


09/07/2022Post-Judgment PetitionFiled Petitioner's Petition for Rehearing. (SC)22-28005




09/19/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-29364




10/03/2022Post-Judgment PetitionFiled Petitioner's Petition for En Banc Reconsideration. (SC)Y22-31170





Combined Case View